TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00832-CR




Alex Garcia, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT OF SAN SABA COUNTY
NO. 6,856, HONORABLE BYRON THEODOSIS, JUDGE PRESIDING




M E M O R A N D U M    O P I N I O N
 
Appellant’s brief was due June 14, 2006.  The brief has not been received and
appellant’s retained attorney, Mr. Alberto Acevedo Jr., did not respond to this Court’s notice that
the brief is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,
whether retained counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall
make appropriate findings and recommendations.  A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than August 31, 2006.  Rule
38.8(b)(3).
 
 
                                                ___________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Filed:   July 25, 2006
Do Not Publish